DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 10/11/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.a


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 6, 9-10, and 17 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Objections
Claims 1-4, 6-10, and 13-17 are objected to because of the following informalities:  
The recitation in claim 1 of “configuredto” should be changed to --configured to--.  
The recitation in claim 1 of “theopening” should be changed to --the opening--. 
The recitation in claim 2 of “thebody” should be changed to --the body--. 
The recitation in claim 3 of “tapeconfigured” should be changed to --tape configured--. 
The recitation in claim 4 of “outerperiphery” should be changed to --outer periphery--. 
The recitation in claim 6 of “holesformed” should be changed to --holes formed--. 
The recitation in claim 7 of “aferrule” should be changed to --a ferrule--. 
The recitation in claim 8 of “thirdslot” should be changed to --third slot--.
The recitation in claim 8 of “thebody” should be changed to --the body--.
The recitation in claim 9 and 11 of “portionof” should be changed to --portion of--.
The recitation in claims 9 and 12 of “ofthe” should be changed to --of the--.
The recitation in claim 10 of “adiameter” should be changed to --a diameter--.
The recitation in claim 13 of “openingis” should be changed to --opening is--.
The recitation in claim 14 of “theportion” should be changed to --the portion--.
The recitation in claim 15 of “andthe” should be changed to --and the--.
The recitation in claim 15 of “betweenthe” should be changed to --between the--.
The recitation in claim 16 of “portionconfigured” should be changed to --portion configured--.
The recitation in claim 17 of “thatsubstantially” should be changed to --that substantially--.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia (20160252243).

 	Regarding claim 1, Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a substantially circular body (12) (Para. 0031), wherein: the 


	Regarding claim 7, Garcia (Figures 1-7) teaches the body has a lower surface portion configured to abut a ferrule of the golf flagstick. 
 	It is noted that the prior art of Garcia is fully capable of performing the claim recitation of “a lower surface portion configured to abut a ferrule of the golf flagstick” as Garcia teaches the claimed structure of a bottom surface capable of abutting a ferrule of the golf flagstick. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Priegel (20120028725).

	Regarding claim 2, Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a substantially circular body (12) (Para. 0031), wherein: the body also has a slot (32) formed therein and extending between the opening and an outer perimeter of the body, the slot being configured to permit the portion of the golf flagstick to pass between the outer perimeter of the body and the opening (Para. 0043).
 	Garcia does not teach a liner configured to be positioned between the body and the golf flagstick.  

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Garcia with a liner configured to be positioned between the body and the golf flagstick as taught by Priegel as a means of utilizes a retention assembly to secure and/or lock a flagstick to a body of a golf ball retrieving device (Priegel: Para. 0020).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Priegel, further in view of Barrelli (20140274434).

	Regarding claim 3, the modified Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a substantially circular body (12) (Para. 0031), wherein: the body also has a slot (32) formed therein and extending between the opening and an outer perimeter of the body, the slot being configured to permit the portion of the golf flagstick to pass between the outer perimeter of the body and the opening (Para. 0043).
 	The modified Garcia does not teach the liner comprises a strip of hook and loop tape configured to be fastened to a body of the golf flagstick.  

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with the liner comprises a strip of hook and loop tape as taught by Barrelli as a means of simple substitution of one known element (a mechanical fastener for a golf flagstick) for another (a hook and loop fastener for a golf flagstick) to obtain predictable results (securing golf related objects to a golf flagstick) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


Claims 4-6, 9-10, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Porter (20030157989).

	Regarding claim 4, Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a substantially circular body (12) (Para. 0031), wherein: the body also has a slot (32) formed therein and extending between the opening and an outer perimeter of the body, the slot being configured to permit the portion of the golf flagstick to pass between the outer perimeter of the body and the opening (Para. 0043).
 	Garcia does not teach the body further comprises a lip forming an outer periphery of the body, and a neck; and the opening is formed in the neck.  

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Garcia with body further comprises a neck as taught by Porter as a means of providing an elongated opening in a golf cup (Porter: Para. 0034).


	Regarding claim 5, Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a substantially circular body (12) (Para. 0031), wherein: the body also has a slot (32) formed therein and extending between the opening and an outer perimeter of the body, the slot being configured to permit the portion of the golf flagstick to pass between the outer perimeter of the body and the opening (Para. 0043).
 	Garcia does not teach the body further comprises a web adjoining the lip and the neck.  
	Porter (Figures 1-15) teaches the body further comprises a web (Fig. 14-15, Part No. 7) adjoining the lip and the neck (Para. 0034).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with the body further comprises a web adjoining the lip and the neck as taught by Porter as a means of providing a webbed surface comprising openings in a golf cup (Porter: Para. 0034).


	Regarding claim 6, Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a substantially circular body (12) (Para. 0031), wherein: the body also has a slot (32) formed therein and extending between the opening and an outer perimeter of the body, the slot being configured to permit the portion of the golf flagstick to pass between the outer perimeter of the body and the opening (Para. 0043).
 	Garcia does not teach the web is substantially flat and has plurality of holes formed therein.  
	Porter (Figures 1-15) teaches the web (7) is substantially flat and has plurality of holes (Fig. 14-15, Part No. 10) formed therein (Para. 0034).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with the web is substantially flat and has plurality of holes formed therein as taught by Porter as a means of providing a webbed surface comprising openings in a golf cup (Porter: Para. 0034).


	Regarding claim 9, Garcia (Figures 1-7) teaches a device for removing golf balls from a golf hole when a portion of a golf flagstick is located within the golf hole, the device comprising a substantially circular body (12) (Para. 0031) configured to fit within the golf hole (Para. 0031), and being configured to mate with the portion of the golf flagstick so that the body forms a resting surface for the golf balls when the portion of the golf flagstick is located within the golf hole (Para. 0031, 0043).  

	Porter (Figures 1-15) teaches the body comprises a lip Fig. 14-15, Part No. 5) forming an outer perimeter of the body; and a neck (Fig. 15, Part No. 9) (Para. 0034) (Also see fig. 3 where a neck is shown adjacent part number 9) forming an inner perimeter of the body (Para. 0034).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Garcia with the body comprises a neck as taught by Porter as a means of providing an elongated opening in a golf cup (Porter: Para. 0034) (Porter: Para. 0034).


	Regarding claim 10, the modified Garcia (Figures 1-7) teaches the body (12) is configured to span a substantial entirety of a diameter of the golf hole when the portion of the golf flagstick is located within the golf hole (Para. 0034).  


	Regarding claim 13, the modified Garcia (Figures 1-7) teaches a device for removing golf balls from a golf hole when a portion of a golf flagstick is located within the golf hole, the device comprising a substantially circular body (12) (Para. 0031) configured to fit within the golf hole (Para. 0031, 0043).  
 	The modified Garcia does not teach the neck has an opening 3Appln. No. 16/815,722Reply to Non-Final Office Action of August 9, 2021formed therein; and the opening is configured to receive the portion of the golf flagstick. 

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with the opening is configured to receive the portion of the golf flagstick as taught by Porter as a means of providing an elongated opening in a golf cup for receiving a flagpole (Porter: Para. 0034).

 
	Regarding claim 14, the modified Garcia (Figures 1-7) teaches the body has a first slot (32) formed therein and extending between the opening (30) and the outer perimeter of the body; and the slot (32) is configured to receive the portion of the golf flagstick as the portion of the golf flagstick is moved between the outer perimeter of the body and the opening (Para. 0043).  


	Regarding claim 16, the modified Garcia (Figures 1-7) teaches the body further comprises a lower surface portion configured to abut a ferrule of the golf flagstick.  
	It is noted that the prior art of Garcia is fully capable of performing the claim recitation of “a lower surface portion configured to abut a ferrule of the golf flagstick” as Garcia teaches the claimed structure of a bottom surface capable of abutting a is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).


	Regarding claim 17, the modified Garcia (Figures 1-7) teaches a device for removing golf balls from a golf hole when a portion of a golf flagstick is located within the golf hole, the device comprising a substantially circular body (12) (Para. 0031) configured to fit within the golf hole (Para. 0031, 0043).  
 	The modified Garcia does not teach the lip and the neck each have a curvature that substantially matches a curvature of outer surfaces of the golf balls.
	Porter (Figures 1-15) teaches the lip (Fig. 14-15, Part No. 5) and the neck (Fig. 15, Part No. 9) (Para. 0034) (Also see fig. 3 where a neck is shown adjacent part number 9) each have a curvature that substantially matches a curvature of outer surfaces of the golf balls.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with the lip and the neck each have a curvature that substantially matches a curvature of outer surfaces of the .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Porter, further in view of Priegel.

	Regarding claim 11, the modified Garcia (Figures 1-7) teaches a device for removing golf balls from a golf hole when a portion of a golf flagstick is located within the golf hole, the device comprising a substantially circular body (12) (Para. 0031) configured to fit within the golf hole (Para. 0031, 0043).  
 	The modified Garcia does not teach a liner configured to be attached to the portion of the flagstick so that the liner is positioned between the portion of the flagstick and the neck of the device.  
	Priegel (Figures 1-9) teaches liner (Fig. 1-2, Part No. 102) (Para. 0016) configured to be attached to the portion of the flagstick so that the liner is positioned between the portion of the flagstick and the neck of the device (Para. 0020, 0026-0028).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Garcia with a liner configured to be attached to the portion of the flagstick as taught by Priegel as a means of utilizes a retention assembly to secure and/or lock a flagstick to a body of a golf ball retrieving device (Priegel: Para. 0020).



 	The modified Garcia does not teach the liner is further configured so the inner perimeter of the body is seated in the liner.  
	Priegel (Figures 1-9) teaches the liner (Fig. 1-2, Part No. 102) (Para. 0016) c is further configured so the inner perimeter of the body is seated in the liner (See Fig. 1) (Para. 0020, 0026-0028).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with the liner is further configured so the inner perimeter of the body is seated in the liner as taught by Priegel as a means of utilizes a retention assembly to secure and/or lock a flagstick to a body of a golf ball retrieving device (Priegel: Para. 0020).

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record (Garcia (20160252243), Priegel (20120028725), Porter (20030157989)) does not teach the recitation in claim 8 of “the slot is a first slot; the body has a second and a third slot formed therein; the second slot extends between the opening and a first hole formed in the body; and the third slot extends between the opening and a second hole formed in the body,” and the recitation in claim 15 of “the body further comprises a web adjoining the lip and the neck; the body has a second and a third slot formed therein; the second slot extends between the opening and a first hole formed in the web; and the third slot extends between the opening and a second hole formed in the web.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711